NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM SHROPSHIRE,                             No. 16-16729

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00164-RCJ-WGC

 v.
                                                MEMORANDUM*
V. FAJOTA, Chief of Banking / Inmate
Accounts,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Nevada state prisoner William Shropshire appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging that defendant Fajota illegally removed funds from

his inmate trust account. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We

affirm.

      The district court properly granted summary judgment because Shropshire

failed to raise a genuine dispute of material fact as to whether he properly

exhausted administrative remedies or whether administrative remedies were

effectively unavailable. See Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(setting forth circumstances when administrative remedies are unavailable);

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative

remedies . . . means using all steps that the agency holds out, and doing so properly

(so that the agency addresses the issues on the merits).” (citation, internal quotation

marks, and emphasis omitted)).

      AFFIRMED.




                                          2                                     16-16729